Citation Nr: 0936651	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2004 to December 
2004, and from January 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO decision, which 
denied a claim for service connection for bilateral hearing 
loss.

The Board notes that the Veteran indicated in his September 
2007 notice of disagreement (NOD) that he disagreed with the 
December 2006 denial of his claims for service connection for 
posttraumatic stress disorder (PTSD) and tinnitus.  However, 
the Veteran's claim for service connection for tinnitus was 
granted in a December 2007 rating decision.  His claim for 
service connection for PTSD was granted in a December 2008 
rating decision.  These decisions were complete grants of 
benefits with respect to these issues.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these 
issues are not currently on appeal before the Board. 

The Board also notes that additional medical evidence was 
associated with the claims file after the January 2008 
statement of the case (SOC) was issued.  However, as this 
evidence does not relate to the Veteran's claim for service 
connection for bilateral hearing loss, the Board finds there 
to be no harm to the Veteran in proceeding to adjudicate the 
claim on its merits.


FINDING OF FACT

The Veteran is not shown by the most probative medical 
evidence of record to have bilateral hearing loss, according 
to VA standards. 




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss 
be presumed to have been incurred therein.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, and 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A September 2006 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA audiological examination in 
October 2007, which addressed his claim for service 
connection for bilateral hearing loss.  The examiner reviewed 
the claims file, conducted the appropriate diagnostic tests 
and studies, and noted the Veteran's complaints and pertinent 
service history.  The Board finds this examination report and 
opinion to be thorough and complete.  Therefore, the Board 
finds this examination report and opinion are sufficient upon 
which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss as a result of his active duty 
service.   

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnosis of hearing 
loss during service.  

The Board notes that a September 2003 audiological summary 
report of examination for organic hearing loss revealed pure 
tone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
 10
5
5
0
5
Speech recognition ability was not recorded.  





A January 2005 audiological summary report of examination for 
organic hearing loss revealed pure tone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
0
0
0
15
LEFT
15
5
0
5
10
Speech recognition ability was not recorded.  

A June 2006 audiological summary report of examination for 
organic hearing loss revealed pure tone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
5
0
20
LEFT
20
15
5
10
5
Speech recognition ability was not recorded.  

The Board notes that the Veteran underwent a VA audiological 
examination in October 2007, at which an audiological summary 
report of examination for organic hearing loss reflected pure 
tone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
10
10
10
Speech recognition ability was 100 percent for the right ear 
and 96 percent for the left ear.  As the auditory threshold 
did not reach a level of 26 or greater for any of the 
frequencies for either ear, and the speech recognition scores 
using the Maryland CNC Test were above 94 percent 
bilaterally, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 have not been met bilaterally.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the claims file contains no competent 
medical evidence showing the Veteran to have current hearing 
loss of either ear, according to VA standards.  Thus, without 
a diagnosis, there may be no service connection for this 
claimed disability.  

The Board acknowledges the Veteran's contentions that he has 
bilateral hearing loss as a result of his active duty.  
However, no medical evidence has been submitted to support 
this contention.  The Veteran can attest to factual matters 
of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, he can 
describe symptoms such as difficulty hearing.  However, the 
Veteran's lay assertions cannot establish that he has a 
current hearing loss disability that meets the criteria of 
38 C.F.R. § 3.385.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994). 

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


